Exhibit 99.1 Energy XXI Reports Fiscal 2016 First quarter Results and Operations Update HOUSTON – Nov. 9, 2015 – Energy XXI (NASDAQ:EXXI) today announced financial and operating results for the three months ended September30, 2015 (fiscal 2016 first quarter), and provided an operations update. Highlights include: · Production continues to be stable o 1Q 2016 net oil production averaged 42,200 barrels per day o 1Q 2016 total net production averaged 58,900 barrels equivalent per day · Lease Operating Expenses (LOE) decreased 34% year over year o $94 million in 1Q 2016, decreased from $142 million in 1Q 2015 · Over $890 million in face-value debt retired in 2015 to-date · Annualized interest savings of approximately $65 million, ~$3.00 per barrel of oil equivalent (BOE) · Total liquidity of $510 million “We continue to execute successfully on multiple objectives,” EnergyXXI President and Chief Executive Officer John Schiller said.“Our operations team continues to deliver stable production, while reducing our LOE costs, and improving our efficiency in the Gulf of Mexico.Production for the fiscal 2016 first quarter totaled 5.42 million barrels of oil equivalent (MMBOE), compared to 5.38 MMBOE in the same period last year.LOE for fiscal 2016 first quarter were $94 million compared to $142 million in the fiscal 2015 first quarter.The 34 percent year over year decrease was driven by a combination of synergies gained from the EPL acquisition, operational efficiencies, and lower service costs in the field as a result of the commodity price erosion,” Mr. Schiller continued.“Our finance team continues to reduce debt while managing our liquidity.We have retired over $890 million in face value of our bonds through open-market purchases and continue to look for opportunities to reduce our leverage and minimize annual interest payments.” For the fiscal 2016 first quarter, adjusted EBITDA was $89.0million (a non-GAAP measure reconciled below), on revenue of $257.8million, as total net production volumes averaged 58,900 barrels of oil equivalent per day (BOE/d), 72 percent of which was oil.These results compare with fiscal 2015 first quarter adjusted EBITDA of $231.5million on revenue of $461.4million and volumes of 58,600 BOE/d, 71 percent oil.Net loss attributable to common shareholders in the 2016 fiscal first quarter totaled ($576.2)million, or ($6.08) per diluted share, compared with fiscal 2015 first quarter net income attributable to common shareholders of $24.3million, or $0.24 per diluted share.Net loss attributable to common shareholders in the 2016 fiscal first qurter includes a non-cash impairment charge on its oil and gas assets of $904.7 million, or ($9.54) per diluted share, due to sustained lower commodity prices and a gain on early extinguishment of debt of $458.3 million, or $4.83 per diluted share, resulting from our bond repurchases.Excluding these two items and other non-cash items, the company’s fiscal 2016 first quarter adjusted net loss attributable to common shareholders was ($155.8) million, or ($1.64) per diluted share, compared with adjusted net loss attributable to common shareholders in fiscal 2015 first quarter of ($31.8) million, or ($0.34) per diluted share. (Adjusted EBITDA and Adjusted Net Income (Loss)is a non-GAAP financial measure and is defined and reconciled to the most directly comparable GAAP measure under “Non-GAAP Financial Measures” in the tables below) -1- Operations Update Production for the 2016 fiscal first quarter averaged 58,900 BOE/d, of which 42,200 was oil.Current production for the fiscal second quarter to date is approximately 54,500 BOE/d, as a result of third-party pipeline downtime during the quarter.With a majority of the downtime back online, production for the month of November has averaged 56,515 BOE/d. The West Delta 73 (100% WI/ 83% NRI) rig demobilization has been completed and the field has returned to full production, averaging over 5,900 BOE/d net.Operations were shut-in temporarily to remove the rig in October, which had an impact on average production for the fiscal second quarter of 775 BOE/d. -2- The company began the recompletion of the Landers well in South Louisiana (74% WI/ 55% NRI).The Landers well has produced 48 billion cubic feet of gas since coming online in 2011.This large gas unit has multiple stacked pay zones.The company is currently recompleting to the MA7 sand, and expects it to come online this December at a rate of 20-24 Mmcf/d, approximately 15-17 Mmcf/d net to Energy XXI. The Highlander well (18% WI/ 13% NRI) in South Louisiana, operated by Freeport McMoRan, has been remediated and returned to production as of September 29, 2015, at 25 Mmcf/d.The well was taken offline in July 2015 to begin remediation and to expand an amine unit to allow for higher production rates.The operator expects that the new amine unit will be commissioned and operational this December and is expected to allow the well to produce over 45 Mmcf/d, 8 Mmcf/d net to Energy XXI. The company reaffirms 2016 full year production ranges as detailed below. Volume Projections FY 2016 Net Production (per day) Oil, including NGLs (Bbls) 35,000 – 40,000 BOE 54,000 – 59,000 Oil, including NGLs (using midpoint of guidance) ~66% Capital Expenditures and Liquidity For fiscal 2016 full year, the company is targeting a range of $130 - $150 million in capital expenditures. Fiscal 2016 first quarter ended September 30, 2015, capital expenditures totaled approximately $55 million excluding acquisitions, of which approximately $33 million was spent on development of our core properties, and $22 million on other assets, mostly attributable to plugging and abandonment costs. As of October 31, 2015, the company had total liquidity of $510 million. The company has been opportunistic in repurchasing bonds, and to date has retired over $890 million in face value of bonds with annualized cash interest expense savings of more than $65 million.We continue to analyze a variety of transactions designed to reduce our leverage. -3- Conference Call Today, Nov. 9, at 9 a.m. CST Energy XXI will host its fiscal 2016 first quarter conference call Monday, Nov. 9, at 9:00a.m. CST. The dial-in number is 1 (877) 794-3620 (U.S.) and the confirmation code is 72125657.For complete instructions on how to actively participate in the conference call, or to listen to the live audio webcast or a replay, please refer to www.EnergyXXI.com. RECONCILIATION OF GAAP TO NON-GAAP MEASURES Adjusted EBITDA is a supplemental non-GAAP financial measure that is used by management and external users of the Company's consolidated financial statements, such as industry analysts and investors. The Company defines Adjusted EBITDA as earnings before interest expense, income taxes, depreciation, depletion, amortization, exploration expenses, gains/losses on derivatives less net cash received or paid in settlement of commodity derivatives, non-cash impairments, non-cash gain or (loss) on extinguishment of debt and other similar non-cash or non-recurring charges. Adjusted EBITDA is not a measure of net income or cash flows as determined by the United States generally accepted accounting principles, or GAAP. Adjusted net income (loss) is a supplemental non-GAAP financial measure that is used by management and external users of our consolidated financial statements, such as industry analysts and investors. We define adjusted net income (loss) as net income (loss) before derivative fair value (gain) loss, excluding net cash receipts on settled derivative instruments incentive unit expense, non-cash impairments, non-cash gain (loss) on extinguishment of debt and other similar non-cash or non-recurring items. Adjusted net income (loss) is not a measure of net income as determined by the United States generally accepted accounting principles, or GAAP. The following tables presents a reconciliation of the GAAP financial measure net income to the non-GAAP financial measures of Adjusted EBITDA and Adjusted Net Income (Loss) for the periods presented: ENERGY XXI LTD RECONCILIATION OF GAAP TO NON-GAAP MEASURES (In thousands, except per share information) (Unaudited) September 30, Net Income (Loss) attributable to common shareholders $ ) $ Total gain on commodity derivative contracts - net ) ) Cash settlements, net of purchased put premium amortization Impairment of oil and natural gas properties - Gain on early extinguishment of debt ) - Income (Loss) from equity method investees ) Adjusted net (Loss) attributable to common shareholders ) ) Weighted average fully diluted shares outstanding Adjusted loss per share assuming dilution $ ) $ ) -4- ENERGY XXI LTD RECONCILIATION OF GAAP TO NON-GAAP MEASURES (In thousands, except per share information) (Unaudited) September 30, Net Income (Loss) $ ) $ Interest expense, net Depreciation, depletion and amortization Income tax expense - EBITDA ) Total Gains on commodity derivative contracts – net ) ) Cash settlements, net of purchased put premium amortization Impairment of oil and natural gas properties - Gain on early extinguishment of debt ) - Accretion of asset retirement obligations Acquisition and integration costs and disposition costs - Severance payments - One time bank fee related to covenant waiver - Loss from equity method investees ) Stock-based compensation Adjusted EBITDA $ $ Adjusted EBITDA per share Basic $ $ Diluted $ $ Weighted average number of common shares outstanding Basic Diluted -5- ENERGY XXI LTD OPERATING HIGHLIGHTS (Unaudited) Quarter Ended September 30, June 30, March 31, December 31, September 30, Operating Highlights (In thousands, except per unit amounts) Operating revenues Oil sales $ Natural gas sales Gain (loss) on derivative financial instruments ) Total revenues Percentage of operating revenues from oil prior to gain (loss) on derivative financial instruments 88
